Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 09, 2013

                                       No. 04-13-00197-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR. An
                          Incapacitated Person,

                    From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2011PB000081L2
                            Honorable Jesus Garza, Judge Presiding


                                         ORDER
Sitting:        Catherine Stone, Chief Just ice
                Karen Angelini, Justice
                Luz Elena D. Chapa, Justice

           Appellees’ Motion to Dismiss for Lack of Jurisdiction is ordered carried with the
appeal.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court